DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/10/2020. The applicant submits two Information Disclosure Statements dated 02/10/2020 and 06/18/2020. The applicant does not claim Domestic priority. The applicant does claim Foreign priority to a Japanese application dated 03/01/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “vehicle operation information” without defining what the scope of the feature constitutes or what structure collects the data. Therefore, it isn’t clear what the claims are directed towards and one skilled in the art would not know the scope of the feature.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 -7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenbaum US 2017/0309092.
As per claim 1, A guidance system that provides a driver of a vehicle with guidance on a driving operation, the guidance system comprising: 
a server device configured to accumulate past traveling records on a traveling road on which the vehicle travels; (Rosenbaum paragraph 261 discloses, “A current measurement result, which can be the measurement result of the last journey of the vehicle, can be compared to driver data which arose from measurement results of past journeys which were associated to this specific driver, like by means of the identification code from the mobile communication device of this driver.” And paragraph 0579 discloses, “The server 404 associates the journey of the vehicle 400 to a driver which is present in a driver data base where a plurality of drivers data are stored together with identification codes of the mobile communication devices of the drivers, so that each driver is associated to one or more identification codes of a mobile communication device.” And paragraph 0545 discloses, “Instead of presenting the routes 526 to the driver the unit 411 named as journey control in the following accesses a remote route risk data base in step 548 which is stored in the remote server 404 and enters the routes 526 to the server 404.”)
an acquisition device configured to acquire a current state of the vehicle; (Rosenbaum paragraph 0470 discloses, “ The driving route status 431 comprises the driving route 434 planned by a route planning unit with a GPS unit, and the current position of the vehicle 400 within this route, the driving time 435 of the vehicle 400 on the journey, including coffee breaks during the journey, and the day time, and/or the current weather conditions 436.”) and 
a notification device configured to notify the driver, while driving, of operation content determined based on the current state of the vehicle and the past traveling records. (Rosenbaum paragraph 0030 discloses, “In certain embodiments of any of the foregoing or following, the predicted driving condition provided to the electronic device comprises an instruction for the vehicle or the user to take a driving action.”)
As per claim 2, The guidance system according to claim 1, wherein: 
the acquisition device is configured to be connected to an in-vehicle network of the vehicle and is provided with a receiver of a satellite positioning system, and is configured to determine the current state of the vehicle based on traveling information from the in-vehicle 
the server device is configured to accumulate a large number of traveling records, and each of the traveling records includes vehicle traveling time at a time of recording, vehicle traveling information at the time of recording, and vehicle operation information at the time of recording; (Rosenbaum paragraph 0007 discloses, “From one aspect, there is provided a method for providing a predicted driving condition to an electronic device, the electronic device being associated with a current vehicle having a current vehicle characteristic, the method executable on a server, the method comprising: receiving, by the server, an indication of the current vehicle approaching a road segment and the current vehicle characteristic of the current vehicle; The clause doesn’t identify what is traveling information or vehicle operation information) and 
the server device is configured to extract traveling records matching the current state of the vehicle from among the large number of traveling records, to select a traveling record having a short vehicle traveling time from among the extracted traveling records, and to determine the operation content using the vehicle operation information of the selected traveling record. (Rosenbaum paragraph 0007 discloses, “From one aspect, there is provided a method for providing a predicted driving condition to an electronic device, the electronic device being associated with a current vehicle having a current vehicle characteristic, the method executable on a server, the method comprising: receiving, by the server, an indication of the current vehicle approaching a road segment and the current vehicle characteristic of the current vehicle; identifying, by the server, at least one preceding vehicle which has a time of travel along the road segment which is before a current time, a time difference between the preceding vehicle time of travel and the current time being within an acceptable predetermined range, the preceding vehicle having a preceding vehicle characteristic; determining, by the server, the predicted 
As per claim 5, The guidance system according to claim 1, wherein the operation content to be notified to the driver includes at least one of an accelerator operation, a brake operation, a steering operation, and a shift operation. (Rosenbaum paragraph 0095 discloses, “The predicted driving condition can include a driving suggestion such as an instruction to the vehicle 220 or to the user to take a driving action, for example by performing an operation of the vehicle 220, before the vehicle 220 reaches the road segment to which the indication of the driving condition is associated. Non-limiting examples of the instruction include reduce/increase/maintain vehicle speed, reduce or increase speed to x km/h, apply/release brakes, stop the vehicle, navigate an alternative route, switch gear, switch gear up/down, keep going, keep a certain distance from a vehicle in front, adjust headlights, and the like. In some embodiments, the instruction comprises a command to display a visual representation of the instruction or driving action on the display 270 of the electronic device 210.”)
As per claim 6, The guidance system according to claim 1, wherein the notification device is configured to notify the operation content by stimulating at least one of visual, auditory, and tactile sensations of the driver. (Rosenbaum discloses, “In certain embodiments of any of the foregoing or following, the instruction comprises a command to display a visual representation of the driving action on a display of the electronic device.” And paragraph 0034 discloses, “In certain embodiments of any of the foregoing or following, the instruction 
As per claim 7, A guidance method of providing a driver of a vehicle with guidance on a driving operation, the guidance method comprising: 
acquiring, by an acquisition device, a current state of the vehicle; (Rosenbaum paragraph 0007) and 
notifying, by a notification device, the driver, while driving, of operation content determined based on the current state of the vehicle and past traveling records on a traveling road on which the vehicle travels, the past traveling records being accumulated in a server device.(Rosenbaum paragraph 0547 discloses, “Similarly route planning and their corresponding vector weighting can purposely reflect routing via frequently transversed route segment where we infer automatic learning facilities in the autonomous control or better manual safety performance based on prior driving route history.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TYLER D PAIGE/Examiner, Art Unit 3666